Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

4RD AMENDMENT TO THE SERVICES AGREEMENT BETWEEN BOTTOMLINE TECHNOLOGIES, INC.
AND BANK OF AMERICA, N.A.    LOGO [g234284ex101_pg01.jpg]

 

Supplier Name:   

Bottomline

Technologies (de), Inc.

   Agreement Number:    CW136262 Supplier Address:   

325 Corporate Drive

Portsmouth, NH 03801

United States

   Addendum Number:    CW323059 Supplier Telephone:    1-603-436-0700   
Addendum Effective Date:    September 15, 2011

This Amendment, made and entered into this 15th day of September, 2011 by and
between BOTTOMLINE TECHNOLOGIES, INC. (hereinafter referred to as “Tech”) and
BANK OF AMERICA, N.A. (hereinafter referred to as “Bank”).

WITNESSETH:

WHEREAS, Tech, as a subcontractor of the Bank, currently provides PayMode
Processing Services to Bank Customers pursuant to the Services Agreement (CW
136262) (the “Agreement”);

WHEREAS, Schedule A and Schedule D of the Services Agreement were amended to add
Paymode-X for Invoicing to the PayMode Processing Services as an Enhancement
available to Bank’s Customers via a Second Amendment to the Agreement dated
September 27, 2010.

WHEREAS, the parties desire to further amend Schedule A and Schedule D to add
further Enhancements to Paymode-X for Invoicing;

NOW, THEREFORE, in consideration of the premises hereof and the mutual benefits
to be derived hereby, the Agreement is hereby amended by adding the following
provisions as follows:

A. Amendment to Schedule A, Section 2 (Description of Services):

The table titled “Processing Services” is herby amended to add a 10th row as set
forth below:

 

    10    Paymode-X [**]    Paymode-X [**], client’s utilizing Paymode-X [**]
may negotiate [**] payment terms on [**] using the Paymode-X portal to offer
[**] and/or accept [**] offers. [**] offers may be made by the client or by the
supplier.



--------------------------------------------------------------------------------

B. Amendment to Appendix A to Schedule A (PayMode Services), Section I (Key
Features and Functions):

Subsection “L” of Section “I” (Key Features and Functions) of Appendix A to
Schedule A (PayMode Services) is amended to append the following [**] services
to the current description of “[**]” in Subsection c, viii:

Implementation of [**] for a Client consists of Tech assigning an implementation
manager to work with the client to establish [**] that the client would like to
present to designated suppliers and provide reasonable training regarding to the
features and functions of Paymode-X [**].

Tech’s supplier on-boarding services will include enrollment support for
suppliers targeted as [**] prospects. Tech will work with the Client to segments
the Client’s supplier base and identify target suppliers for [**].

C. Amendment to Schedule D (Service Fees):

Section “10” of Schedule D (Service Fees) is amended to append the following
fees for Paymode-X for Invoicing:

Additional Service Fees for PayMode-X [**]:

 

[**]:

   $ [**]   

[**] Client Fee (Note 1):

     [**]   

Note 1:

Paymode-X [**] will assess, on behalf of the Bank, a fee of between [**] to
[**]% of each [**] that is offered and achieved by the client. The percentage
charged to the client will vary by client based solely on the discretion of the
Bank. Bank will be charged by Tech a fee equal to [**]% of the [**] fee assessed
to each client. For example, if a supplier agreed to a [**] on a $[**], the
client’s [**] would be $[**]. The client, priced at [**]% of [**], will be
charged a fee of $[**]. Bank will be charged $[**] by Tech pursuant to
Section 10 of Schedule D.

D. Inconsistencies: In the event of any inconsistencies in the terms of the
Services Agreement and this Amendment, the terms of this Amendment shall control
with respect to the provisions set out herein.

E. All Other Provisions: Except as to the terms amended by this Amendment, all
other terms and conditions of the Services Agreement are declared by the parties
to be in full force and effect, and except as otherwise provided in this
Amendment, all defined terms used in this Amendment shall have the meanings set
forth for such terms in the Services Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives this 15th day of September 2011.

 

- 2 -



--------------------------------------------------------------------------------

(“Bank”)     (“Tech”)   Bank of America, N.A.     Bottomline Technologies (de),
Inc.  

/s/ Dani Folsom                                                          9/20/11

   

/s/ Eric Morgan                                                          9/20/11

  Signature                                                                 Date
    Signature                          
                                               Date

Dani Folsom

   

Eric Morgan

(Printed Name)     (Printed Name)  

VP, Sourcing Manager

   

VP, Global Controller

(Title)     (Title)  

 

- 3 -